UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.6 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Henya Food Corp. (Exact Name of Small Business Issuer in its Charter) Delaware 74-3191757 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 26 Kendall St. New Haven, Connecticut 06512 (905) 709-4775 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Henry Ender, President Henya Henya Food Corp. 26 Kendall St. New Haven, Connecticut 06512 (905) 709-4775 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 ROUTE 9, SUITE 204 MANALAPAN, NEW JERSEY 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class Of securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Proposed Maximum Aggregate Offering Price Amount of Registration fee per share Common Stock of par value, $.001 per share 10,150,350 $1.00 $10,150,350 $311.61 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in a recent offering. The price of $1.00 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. PROSPECTUS Henya Food Corp. 10,150,350 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 10,150,350 shares of our common stock can be sold by selling security holders at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . THERE CAN BE NO ASSURANCE THAT A MARKET MAKER WILL AGREE TO FILE THE NECESSARY DOCUMENTS WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, WHICH OPERATES THE OTC ELECTRONIC BULLETIN BOARD, NOR CAN THERE BE ANY ASSURANCE THAT SUCH AN APPLICATION FOR QUOTATION WILL BE APPROVED. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. The shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED:DECEMBER, 2007 Table of Contents TABLE OF CONTENTS SUMMARY INFORMATION 1 RISK FACTORS 2 USE OF PROCEEDS 4 DETERMINATION OF OFFERING PRICE 4 DILUTION 4 SELLING SECURITY HOLDERS 4 PLAN OF DISTRIBUTION 6 LEGAL PROCEEDINGS 8 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 DESCRIPTION OF SECURITIES 9 INTEREST OF NAMED EXPERTS AND COUNSEL 10 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 11 ORGANIZATION WITHIN LAST FIVE YEARS 11 DESCRIPTION OF BUSINESS 11 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 16 DESCRIPTION OF PROPERTY 17 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 17 EXECUTIVE COMPENSATION 19 FINANCIAL STATEMENTS F-1 Table of Contents SUMMARY INFORMATION Henya Food Corp.was incorporated in the State of Delaware on September 20, 2006. We were originally formed to engage in any lawful corporate undertaking, including, but not limited to, helping food distributors and food processors expand their sales growth. We specialize in Kosher, Natural & Organic foods. We are committed to helping principals and retailers improve their sales and return on investment. In the future, we intend to enter into broker agreements with food processors to represent their businesses in the food market; and with food distributors to procure new products for their exclusive distribution in specific markets.We also intend, in the future, to expand our current operations through acquisitions of established food distributors in key markets and through the investment of resources in food processors that specialize in Kosher, Natural or Organic foods.We donot intend to undertake a reverse merger nor pursue any acquisition which involves a change in control.Additionally, we have no current viable operations and have not received revenues from operation and have received a going concern opinion from our auditors. We are not a blank-check company since we have a concise business plan and we have already commenced our plan of operations. From inception to December 6, 2007 we have not received revenues from operations and only commissions from related parties.In this regard, total commissions for the nine months ended July, 31, 2007 were $279,986.Commissions were from two related companies, Foodfest International ($275,933) and Coastal Water Seafood Ltd. ($3,600) which totaled $279,533 for the nine months.The balance of $453 was commissions earned from non-related companies.Our sole officer has continued to work for the procurement of new products and subsequently listing of these products in either the food service or retail sectors. Risks relating to Our Business and Investing in Our Common Stock We are a developmental-stage company. We will require additional funds to implement our business plan. There is no assurance that we will be able to obtain additional funding through the sales of additional equity securities or that such funding, if available, will be obtained on terms favorable to or affordable by us. Our business is subject to number of risks that you should consider carefully before making a decision to invest in our securities. If we are not successful, you may lose all or part of your investment in our common stock. Please carefully review the risks related to our business and our common stock which are described in more detail in this prospectus. To date our revenue has been from commissions received from related companies controlled by our director, which as of our period ended July 31, 2007totaled $307,846. It will therefore be necessary for us to continue to operate on a reduced budget until such time as further funding becomes available.
